Exhibit 99.6 Corus Entertainment Inc. Code of Business Conduct Page 1 of 10 CODE OF BUSINESS CONDUCT TO WHOM DOES THE CODE APPLY? The Code of Business Conduct (the “Code”) applies to all employees and members for the Board of Directors of Corus Entertainment Inc. or our subsidiary companies (referred to collectively in this Code as “Corus” or the “Company”).For purposes of rules promulgated under section 406 of the Sarbanes Oxley Act of 2002, portions of this code shall comprise the Company’s “code of ethics” for senior executives and financial officers. Each employee and member of the Board of Corus is expected to read and comply with the entire Code of Business Conduct.If you have any questions concerning the Code, please contact the Vice-President and General Counsel or the Vice-President of Human Resources.Failure to abide by this Code will lead to disciplinary measures appropriate to the violation, up to and including dismissal. Employees and directors who become aware of a breach of this policy (including any illegal activity) must immediately report that breach to his or her immediate supervisor (or if reporting to the supervisor is inappropriate or does not provide sufficient confidentiality, the breach shall be reported to Corus' General Counsel).Employees and directors who report such breaches in good faith will not suffer any retaliation by Corus or its employees as a result of such reporting. Corus employees also have access to AlertLine® as an alternative to reporting internally. This service is for employees who wish to make a report confidentially and anonymously to an independent third party. While not a regulatory requirement, we are also taking the initiative to implement
